DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hidaka et al. (US PUB 2001/0047496), hereinafter Hidaka.

With respect to claim 1, Hidaka discloses a test system (See the device disclose in figure 4 of Hidaka) which electrically connects (See paragraph [0070] of Hidaka) one or more first semiconductor chips (See [CP] in figure 4 of Hidaka) formed on a first wafer (See [10] in figure 4 of Hidaka) and one or more second semiconductor chips (See [SCP] in figure 4 of Hidaka) formed on a second wafer (See [210] in figure 4 of Hidaka) to test the one or more first semiconductor chips (See [CP] in figure 4 of Hidaka) and the one or more second semiconductor chips (See [SCP] in figure 4 of Hidaka), the test system comprising: a test device (See [150] in figure 4 of Hidaka) configured to supply a test signal (See claim 3 in view of paragraph [0024] of Hidaka) to each of the one or more first semiconductor chips (See claim 3 in view of paragraph [0024] of Hidaka); at least one first probe device (See [20] in figure 4 of Hidaka) comprising a first probe (See [22] in figure 4 of Hidaka) to be connected to at least one first internal pad of each of the one or more first semiconductor chips (See [12] in figure 4 of Hidaka) and a first communication circuit configured to transmit and receive a signal (See claim 1 of Hidaka); and at least one second probe device (See [220] in figure 4 of Hidaka) comprising a second probe (See [222] in figure 4 of Hidaka) to be connected to at least one second internal pad of each of the one or more second semiconductor chips (See [212] in figure 4 of Hidaka) and a second communication circuit configured to transmit and receive the signal to and from the first communication circuit (See claim 1 of Hidaka).
With respect to claim 2, Hidaka discloses the test system according to claim 1, wherein the first probe device (See [20] in figure 4 of Hidaka) comprises a third probe (See the third element [22] from the left shown in figure 4 of Hidaka) to be connected to an external pad (See elements [12] in figure 4 of Hidaka) of each of the one or more first semiconductor chips (See [CP] in figure 4 of Hidaka) and supplies the test signal to each of the one or more first semiconductor chips via the third probe and the external pad (See claim 1 of Hidaka).
With respect to claim 12, Hidaka discloses the test system according to claim 2, wherein the first probe device supplies the external pad with a signal for causing a first voltage generation circuit included in each of the one or more first semiconductor chips to generate a voltage via the third probe (See paragraph [0022] in view of paragraph [0094] of Hidaka).
With respect to claim 13, Hidaka discloses the test system according to claim 2, wherein the first probe device supplies the external pad with a signal for causing a first data latch circuit included in each of the one or more first semiconductor chips to generate data via the third probe (See paragraphs [0022] and [0094] in view of paragraph [0127] of Hidaka).
With respect to claim 16, Hidaka discloses the test system according to claim 1, wherein the first probe device and the second probe device have a same structure (See [20] and [220] respectively in figure 4 of Hidaka).
With respect to claim 17, Hidaka discloses the test system according to claim 1, wherein the test device comprises: a test circuit configured to generate the test signal (See paragraphs [0073] and [0074] of Hidaka) and assess each of the one or more first semiconductor chips and each of the one or more second semiconductor chip (See paragraph [0090] of Hidaka); and a control circuit configured to determine a combination of the one or more first semiconductor chips on the first wafer (See paragraph [0092], [0094] and [0095] of Hidaka) and the one or more second semiconductor chips on the second wafer based on an assessment result by the test circuit (See paragraphs [0092] and [0094] in view of paragraph [0064] of Hidaka).
With respect to claim 18, Hidaka discloses the test system according to claim 17, wherein the at least one first probe device (See [20] in figure 4 of Hidaka) comprises a plurality of first probe devices (See the plurality of elements [22] shown in figure 4 of Hidaka) and the at least one second probe device (See [220] in figure 4 of Hidaka) comprises a plurality of second probe devices (See the plurality of elements [222] shown in figure 4 of Hidaka), and the test device (See [150] in figure 4 of Hidaka) performs tests at a same time on a plurality of combinations of the first semiconductor chips connected to the first probe devices and the second semiconductor chips connected to the second probe devices (See paragraph [0070] of Hidaka).
With respect to claim 19, Hidaka discloses a probe device comprising: a first probe (See [22] in figure 4 of Hidaka) to be connected to an internal pad (See [12] in figure 4 of Hidaka) of a semiconductor chip (See [CP] in figure 4 of Hidaka); a communication circuit configured to transmit a signal captured from the internal pad via the first probe to outside (See claim 1 of Hidaka); and a signal generation circuit configured to convert the signal captured from the internal pad via the first probe into a signal which can be transmitted by the communication circuit (See paragraph [0027] in view of paragraph [0074] of Hidaka).
With respect to claim 20, Hidaka discloses the probe device according to claim 19, further comprising: a second probe to be connected to an external pad of the semiconductor chip (See the second element [22] from the left shown in figure 4 of Hidaka).

Allowable Subject Matter
Claims 3-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein communication is performed between the first internal pad and the second internal pad based on a control signal which controls a direction of a signal between the first internal pad of the each of one or more first semiconductor chips and the second internal pad of the each of one or more second semiconductor chips.
Claims 4-9 depend from objected to claim 3 and are therefore also objected to.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein the first probe device comprises a first signal generation circuit configured to convert a signal captured from the first internal pad via the first probe into the signal which can be transmitted by the first communication circuit and the second communication circuit, and the second probe device comprises a second signal generation circuit configured to return the signal received by the second communication circuit into a signal before being converted by the first signal generation circuit and provide the returned signal to the second internal pad via the second probe.
Claim 11 depends from objected to claim 10 and are therefore also objected to.
With respect to claim 14, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the one or more first semiconductor chips generates a signal for causing a second voltage generation circuit included in each of the one or more second semiconductor chips to generate a voltage, the first probe device comprises a first signal generation circuit configured to convert a signal captured from the first internal pad via the first probe into a digital signal which can be transmitted by the first communication circuit and the second communication circuit, and the first communication circuit causes the second communication circuit to receive the signal for causing the second voltage generation circuit to generate a voltage.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the one or more first semiconductor chips generates a signal for causing a second data latch circuit included in each of the one or more second semiconductor chips to generate data, the first probe device comprises a first signal generation circuit configured to convert a signal captured from the first internal pad via the first probe into a digital signal which can be transmitted by the first communication circuit and the second communication circuit, and the first communication circuit causes the second communication circuit to receive the signal for causing the second data latch circuit to generate data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2011/0156284 discloses a device and method for alignment of vertically 
stacked wafers and die.

US PUB 2008/0252330 discloses a method and apparatus for singulated die testing.
US PUB 2012/0168964 discloses a probe card and method of testing a semiconductor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                  
                                                                                                                                                                       /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858